                  Case 3:20-cv-00309 Document 1 Filed 12/10/20 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION
     FREDDA LEVARIO,
         Plaintiff,
     v.                                                     Cause No.    3:20-cv-309
     AT&T CORP.,
          Defendant.
                                PLAINTIFF’S ORIGINAL COMPLAINT

     TO THE HONORABLE COURT:

            Plaintiff FREDDA LEVARIO (“Plaintiff ” or “Employee Watkins”), les this Original

     Complaint complaining of AT&T CORP. (“Defendant” or “Employer AT&T”), and respectfully

     shows as follows:

     I. PARTIES

     1. Plaintiff, FREDDA LEVARIO, is an individual residing in Ector County, Texas.

     2. Defendant, AT&T CORP., is a foreign for-pro t corporation which may be served with

        process by serving its registered agent, C T Corporation System at 1999 Bryan St., Ste. 900,

        Dallas, Texas 75201-3136, or wherever it may be found.

     II. JURISDICTION AND VENUE

     3. Jurisdiction is proper in this Honorable Court based on federal question jurisdiction.

     4. Venue is proper in the Western District of Texas because all or a substantial part of the

        events or omissions giving rise to Plaintiff's claims occurred in the Western District of Texas.

     III. CHRONOLOGY OF FACTS

     5. Employers MUST prevent disability discrimination against employees to protect employees

        from nancial injuries and emotional trauma.




                                                   1 of 9
fi
                                        fi
                                                                   fi
                            Case 3:20-cv-00309 Document 1 Filed 12/10/20 Page 2 of 9




          6. When not an undue burden, employers MUST provide reasonable accommodations to the

                known disabilities of employees to protect employees from nancial injuries and emotional

                trauma.

          7. Employers MUST prevent retaliatory job terminations against employees who le EEOC

                Charges of Discrimination and engage in protected activity to protect employees from

                 nancial injuries and emotional trauma.

          8. AT&T CORP. is an employer.

          9. Employer AT&T is an employer which MUST prevent disability discrimination against

                employees to protect employees from nancial injuries and emotional trauma.

          10. When not an undue burden, Employer AT&T is an employer which MUST provide

                reasonable accommodations for the known disabilities of its employees to protect employees

                from nancial injuries and emotional trauma.

          11. Employer AT&T is an employer which MUST prevent retaliatory job terminations against

                employees who le EEOC Charges of Discrimination and engage in protected conduct to

                protect employees from nancial injuries and emotional trauma.

          12. In or about 2002, Employer AT&T hires Employee.

          13. In 2013, Employer AT&T employs the Employee as a Second Level Manager.

          14. On August 16, 2013, Employer AT&T receives notice the Employee suffers an on the job slip

                and fall.

          15. On or about August 16, 2013, Employer AT&T receives notice the Employee suffers from a

                dislocated kneecap which requires surgery to correct.

          16. From October 2, 2013 through December 5, 2013, Employer AT&T is aware the Employee

                takes disability leave for knee surgery to correct the dislocated kneecap, as well as six (6) nerve


                                                            2 of 9
fi
     fi
           fi
                     fi
                                   fi
                                                            fi
                                                                                   fi
            Case 3:20-cv-00309 Document 1 Filed 12/10/20 Page 3 of 9




   block injections for bulging discs in the Employee’s back resulting from the Employee’s fall

   and walking on crutches.

17. On December 9, 2013, Employer AT&T Supervisor Todd Newman receives the Employee’s

   request for a reasonable accommodation for medical restrictions from the Employee’s medical

   provider -- no prolonged sitting or standing, being allowed to walk every fteen (15) minutes,

   and short periods of intermittent medical leave to attend physical therapy sessions.

18. Beginning December 12, 2013, Employer AT&T Supervisor Newman interferes with the

   Employee’s intermittent medical leave by repeatedly sending the Employee text messages,

   demanding to know when the Employee will return to the of ce, when Supervisor Newman

   knows the Employee is attending physical therapy.

19. Beginning December 12, 2013, Employer AT&T Supervisor Todd Newman and Director

   Bryan Rae repeatedly send the Employee instant messages demanding the Employee inform

   them of when the Employee reports to work in the morning. However, Employer AT&T

   Supervisor Newman and Director Rae do not require other employees of Employer AT&T

   to report when they arrive to work in the morning.

20. On December 12, 2013, Employer AT&T Supervisor Todd Newman requires the Employee

   to request any time off via a telephone conference with Director Rae and follow the

   conference call up with a separate email request. However, Employer AT&T Supervisor

   Newman does not require any other employee of Employer AT&T to follow this policy.

21. On December 17, 2013, Employer AT&T Supervisor Todd Newman, Director Bryan Rae,

   and Manager Beverly Trimble tell the Employee that Employer AT&T will garnish the

   Employee’s wages for the time the Employee attends physical therapy.




                                             3 of 9
                                               fi
                                                           fi
               Case 3:20-cv-00309 Document 1 Filed 12/10/20 Page 4 of 9




22. On December 17, 2013, Employer AT&T instructs the Employee to stop working on her

   previous assignments, and reassigns the Employee to two (2) new projects -- Language Line

   and Telephone Reconciliation -- knowing the Employee has never handled these projects

   before and does not have experience with them.

23. On December 18 and 20, 2013, Employer AT&T receives the Employee’s complaints about

   the wage garnishments.

24. In December 2013, Employer AT&T Manager Beverly Trimble tells the Employee that

   Employer AT&T will not provide a reasonable accommodation to the Employee, and will not

   allow the Employee time off to attend physical therapy appointments.

25. On or about January 10, 2014, Employer AT&T receives notice the Employee les a Charge

   of Discrimination with the EEOC regarding Employer AT&T’s disability discrimination and

   retaliation against the Employee.

26. On January 15, 2014, Employer AT&T receives the Employee’s complaint regarding

   Employer AT&T’s disability discrimination and retaliation against the Employee.

27. From January 20, 2014 through April 30, 2014, Employer AT&T is aware the Employee

   takes disability leave, as the Employee undergoes surgery.

28. On May 1, 2014, Employer AT&T is aware the Employee returns to work walking with

   crutches.

29. On May 1, 2014, Employer AT&T receives the Employee’s request for a reasonable

   accommodation for medical restrictions from the Employee’s medical provider -- no

   prolonged sitting, and short periods of intermittent medical leave to attend physical therapy

   sessions.




                                             4 of 9
                                                                fi
            Case 3:20-cv-00309 Document 1 Filed 12/10/20 Page 5 of 9




30. On May 13, 2014, Employer AT&T Supervisor Todd Newman gives the Employee an

   unsatisfactory “Does Not Meet” rating on the Employee’s End of Year Appraisal, based on

   (a) Employer AT&T’s decision to reassign the Employee to two (2) new projects which the

   Employee has never handled and does not have experience, (b) Employer AT&T’s decision to

   hold the Employee to the same performance standard of an employee who did not take

   disability leave, while knowing the Employee was on disability leave from October 2, 2013

   through December 5, 2013 and January 20, 2014 through April 30, 2014, and (c) falsely

   accusing the Employee of not handling a “Sales Dispute” project when Employer AT&T

   never assigned the Employee to a “Sales Dispute” project.

31. On May 13, 2014, Employer AT&T Supervisor Todd Newman places the Employee on a

   Corrective Action Plan.

32. On or about May 13, 2014, Employer AT&T denies the Employee an annual raise.

33. On May 15, 2014, Employer AT&T Supervisor Todd Newman and Director Bryan Rae tell

   the Employee that Employer AT&T will not provide the Employee with a reasonable

   accommodation to avoid prolonged sitting.

34. On May 15, 2014, Employer AT&T Supervisor Todd Newman and Director Bryan Rae tell

   the Employee that Employer AT&T will not provide the Employee with a reasonable

   accommodation to allow the Employee time off to attend physical therapy appointments,

   Employer AT&T cannot allow the Employee to work any less than eight (8) hours a day, and

   if the Employee needs a reasonable accommodation then Employer AT&T will require the

   Employee to go on disability leave, and not allow the Employee to return to work until she

   receives a 100% release to work without any medical restrictions.




                                             5 of 9
               Case 3:20-cv-00309 Document 1 Filed 12/10/20 Page 6 of 9




35. Employer AT&T’s refusal to allow the Employee to attend physical therapy causes the

   Employee’s leg to be kept in a straight leg brace for a longer period of time, which causes the

   muscles in the Employee’s foot to atrophy.

36. On May 20, 2014, Employer AT&T Supervisor Todd Newman and Director Bryan Rae tell

   the Employee that Employer AT&T will not provide the Employee with a reasonable

   accommodation until the Employee can work full-time, no less than eight (8) hours a day,

   without any time off to attend physical therapy sessions, and until the Employee receives a

   100% release to work without any medical restrictions.

37. On May 20, 2014, Employer AT&T receives notice from the Employee that she needs to

   attend physical therapy to avoid blood clots, and the Employee’s back cannot improve

   without physical therapy.

38. On August 5, 2014, Employer AT&T receives the Employee’s request for a reasonable

   accommodation for medical restrictions from the Employee’s medical provider -- no

   prolonged sitting, and short periods of intermittent medical leave to attend physical therapy

   sessions.

39. On August 13, 2014, Employer AT&T Supervisor Todd Newman and Director Bryan Rae

   tell the Employee that Employer AT&T will not provide the Employee with a reasonable

   accommodation to allow the Employee time off to attend physical therapy appointments.

40. On August 13, 2014, Employer AT&T Supervisor Todd Newman and Director Bryan Rae

   require the Employee to give them twenty-four (24) hours notice before requesting any time

   off, in addition to a separate telephone conference with Supervisor Newman and Director

   Rae. However, Employer AT&T Supervisor Newman and Director Rae do not require any

   other employee of Employer AT&T to follow this policy.


                                                6 of 9
                   Case 3:20-cv-00309 Document 1 Filed 12/10/20 Page 7 of 9




     41. On August 13, 2014, Employer AT&T receives the Employee’s complaint regarding

        Employer AT&T’s disability discrimination and retaliation against the Employee.

     42. On August 14, 2014, Employer AT&T Supervisor Todd Newman places the Employee on an

        inde nite Corrective Action Plan.

     43. On or about October 5, 2014, Employer AT&T receives notice the Employee les a Charge

        of Discrimination with the EEOC regarding Employer AT&T’s disability discrimination and

        retaliation against the Employee.

     44. From June 12, 2015 through October 6, 2015, Employer AT&T is aware the Employee is on

        disability leave, and the Employee undergoes surgery to perform a tendon release on the

        Employee’s foot.

     45. On October 20, 2015, Employer AT&T tells the Employee that Employer AT&T will transfer

        the Employee to a new facility with a commute of over fty (50) miles per day.

     46. On December 10, 2015, Employer AT&T transfers the Employee to the new facility where

        Employer AT&T assigns the Employee to work by herself, and denies the Employee access to

        the bathroom, break room, or building entry. Employer AT&T Supervisor Todd Newman

        requires the Employee to go to the other side of the building and ask someone else if the

        Employee can use their badge every time the Employee needs to use the bathroom.

     47. From December 11, 2015 through December 16, 2015, Employer AT&T is aware the

        Employee is out of the of ce to surgically remove her IVC lter after developing blood clots.

     48. On February 1, 2016, Employer AT&T gives the Employee a “Fully Meets” rating for 2015.

     49. On February 5, 2016, Employer AT&T tells the Employee that Employer AT&T will

        terminate the Employee’s employment in ninety (90) days.




                                                      7 of 9
fi
              fi
                                            fi
                                                 fi
                                                                     fi
             Case 3:20-cv-00309 Document 1 Filed 12/10/20 Page 8 of 9




50. Between February 5, 2016 and April 5, 2016, Employer AT&T receives the Employee’s

   applications for several positions within Employer AT&T, but Employer AT&T refuses to hire

   the Employee for any of the positions.

51. On April 5, 2016, Employer AT&T terminates the Employee.

IV. CAUSES OF ACTION:

A. Disability Discrimination and Retaliation

52. Plaintiff was discriminated, retaliated against, and red in violation of the Americans with

   Disabilities Act (ADA), and the Americans with Disabilities Act Amendments Act (ADAAA),

   which protect disabled employees from discrimination and retaliation.

B. Refusal to Provide a Reasonable Accommodation

53. Defendant committed unlawful acts when it repeatedly refused to provide a reasonable

   accommodation to Plaintiff's disabilities, and instead penalized Plaintiff for being disabled

   and for being on leave due to her disability.

V. NOTICE OF RIGHT TO SUE

54. Attached as Exhibit A is the Notice of Right to Sue from the Equal Employment

   Opportunity Commission.

VI. DAMAGES

55. As a direct and proximate result of Defendant’s retaliation and conduct against Plaintiff as

   described above, Plaintiff has suffered harms and losses. Plaintiff ’s harms and losses include

   in the past and the future: lost wages and bene ts, employment opportunities, lost income;

   loss of earning capacity; mental anguish; emotional pain and suffering, inconvenience, loss of

   enjoyment of life, and other non-pecuniary losses.




                                              8 of 9
                                  fi
                                       fi
                   Case 3:20-cv-00309 Document 1 Filed 12/10/20 Page 9 of 9




     VII. JURY DEMAND

     56. Plaintiff demands a jury trial.

     VIII. ATTORNEYS’ FEES AND COSTS

     57. Plaintiff is entitled to recover reasonable and necessary attorney’s fees and costs under the

         ADA, and ADAAA, including any applicable expert fees.

     PRAYER

             Plaintiff respectfully prays that she recover from Defendant actual damages, including but

     not limited to, past and future lost earnings, mental anguish and inconvenience, emotional pain

     and suffering, loss of enjoyment of life, bodily injury, pain and suffering, economic damages and

     bene ts in the past and future, compensatory damages, punitive damages, reinstatement,

     prejudgment interest, post judgment interest, costs and such other and further relief to which she

     may show herself to be justly entitled, in law and in equity. Such damages sought by Plaintiff are

     within the jurisdictional limits of the court.

             SIGNED on this 10th day of December, 2020.

                                                      Respectfully submitted,

                                                      Chavez Law Firm
                                                      2101 N. Stanton Street
                                                      El Paso, Texas 79902
                                                      915/351-7772



                                             By:      ___________________________
                                                      Enrique Chavez, Jr.
                                                      State Bar No.: 24001873
                                                      enriquechavezjr@chavezlawpc.com
                                                      Michael R. Anderson
                                                      State Bar No.: 24087103
                                                      manderson@chavezlawpc.com
                                                      Attorneys for Plaintiff


                                                      9 of 9
fi
